Exhibit 10.23 to 2004 10-K

 

TIME-BASED RESTRICTED STOCK UNIT AWARD

UNDER THE PROVISIONS OF

THE CONVERGYS CORPORATION

1998 LONG TERM INCENTIVE PLAN, AS AMENDED

 

Name of Director:

 

Grant Date:

 

Number of Shares:

 

Vest Date:

 

Pursuant to the provisions of the Convergys Corporation 1998 Long Term Incentive
Plan, as amended (the “Plan”), the Board of Directors of Convergys Corporation
(the “Board”) has granted you a time-based restricted stock unit award, on and
subject to the terms of the Plan and your agreement to the following terms,
conditions and restrictions.

 

1. Delivery of Shares. Subject to and upon the terms, conditions, and
restrictions set forth in this Agreement, Convergys Corporation (the “Company”)
shall deliver to you the number of common shares, without par value, of
Convergys Corporation (the “Shares”) indicated above as soon as administratively
practicable following the Vest Date.

 

2. Forfeiture of Award.

 

  a. Your right to receive Shares that are the subject of this award shall be
forfeited automatically and without further notice if you cease to be a member
of the Board prior to the Vest Date for any reason other than death, disability
or retirement. For purposes of this Agreement:

 

  (i) “disability” means an illness or injury which the Board determines
prevents you from continuing to perform your duties as a member of the Board;

 

  (ii) “retirement” means retirement after having (I) attained the age specified
in the retirement policy applicable to Board members, as amended from time to
time or (II) completed five years of service on the Board.

 

  b. Your right to receive Shares pursuant to this award shall be forfeited to
the extent you are permitted to elect and do elect in accordance with applicable
rules and procedures to forfeit and/or surrender your rights hereunder in
exchange for a credit to an account maintained for you pursuant to a deferred
compensation plan maintained by the Company.

 

3. Death, Disability, Retirement. If you cease to be a member of the Board due
to death, disability or retirement, this award will become fully vested as of
the date you cease to be a Board member and the full number of Shares covered by
this award will be delivered as soon as administratively practicable following
the date you cease to be a Board member.



--------------------------------------------------------------------------------

4. Rights as a Shareholder. You shall not have any rights as a shareholder of
the Company with respect to any Shares that may be deliverable hereunder unless
and until such Shares have been delivered to you.

 

5. Transferability. Your right to receive the Shares shall not be transferable
nor assignable by you other than by will or by the laws of descent and
distribution.

 

6. Compliance with Law. The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Shares shall not be
delivered if the delivery thereof would result in a violation of any such law.

 

7. Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect your rights under this
Agreement without your consent.

 

8. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

 

9. Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. Capitalized terms used herein
without definition shall have the meanings assigned to them in the Plan. The
Board acting pursuant to the Plan, as constituted from time to time, shall,
except as expressly provided otherwise herein, have the right to determine any
questions which arise in connection with the grant of this award.

 

10. Successors and Assigns. Without limiting Section 5 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, your
successors, administrators, heirs, legal representatives and assigns, and the
successors and assigns of the Company.

 

11. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Ohio, without giving
effect to the principles of conflict of laws thereof.

 

Please indicate your acceptance of this award by signing below.